Citation Nr: 0611937	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a neck 
injury, to include on a secondary basis.

3.  Entitlement to service connection for obesity, claimed as 
secondary to a service-connected low back disability.

4.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to a service-connected low back 
disability.

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain with degenerative 
changes and radiculopathy.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1986, and from January 1988 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, and a December 2003 rating decision from the 
Baltimore, Maryland, RO.  In the July 2000 rating decision, 
the RO continued a 20 percent rating for the veteran's back 
disability.  The remaining issues of entitlement to service 
connection for residuals of a neck injury, entitlement to 
service connection for obesity, claimed as secondary to 
medication for a service-connected back disability, 
entitlement to service connection for fibromyalgia, claimed 
as secondary to service-connected back disability, and 
entitlement to service connection for bilateral hearing loss 
were denied in the December 2003 rating decision.  In January 
2006, the veteran testified at a Board hearing in Washington, 
D.C.

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected lumbosacral strain with 
degenerative changes and radiculopathy are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss as 
defined by VA.

2.  The veteran is not shown to have a neck disability that 
is causally or etiologically related to active service, or 
that is etiologically related to a service-connected 
disability.

3.  The veteran is not shown to have obesity that is causally 
or etiologically related to active service, or that is 
etiologically related to a service-connected disability.

4.  The veteran is not shown to have fibromyalgia.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  A neck disability was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

3.  Obesity was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

4.  Fibromyalgia was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, as to the claim for service connection for 
obesity, the veteran received a VCAA notice letter in April 
2003.  She also received a VCAA notice letter in September 
2003 with respect to the claims for service connection for 
bilateral hearing loss, fibromyalgia and a neck disability.  
As these letters were prior to the December 2003 rating 
decision on appeal, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in April 2003 and September 2003, the 
RO informed the appellant of the applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board is mindful that the VCAA letters do not satisfy the 
VCAA requirement advising the appellant of the pertinent laws 
and regulations regarding the service connection issues on 
appeal and what evidence was already in VA's possession.   
Nevertheless, the Board finds this to be a harmless error as 
notice of such laws and regulations as well as what evidence 
was in VA's possession was provided in the August 2000 and 
August 2005 statements of the case.

The Board also notes that the April 2003 and September 2003 
letters implicitly notified the claimant of the need to 
submit any pertinent evidence in her possession.  In this 
regard, the claimant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that she may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  With respect to the pending 
claims for service connection in this case, the Board finds 
that the veteran is not prejudiced by a decision at this time 
in view of the Board's decision to deny these claims.  Thus, 
there is no disability rating or effective date that will be 
assigned for the claimed disabilities.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the veteran examinations during 
the appeal period.  The appellant was also provided with the 
opportunity to testify at a Board hearing which she attended 
in January 2006.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
law further provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

The lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder is 
evidence against the claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).  

III.  Analysis

A.  Hearing Loss

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In this case, there is no evidence showing that the veteran 
has met VA's definition of hearing impairment either in 
service or postservice.  Her service medical records include 
her August 1985 enlistment examination which shows hearing 
thresholds of 5 or 10 decibels at 500, 1,000, 2,000, 3,000, 
4,000 and 6,000 Hz.  She was found to have normal hearing 
acuity during an examination performed in December 1987 
(hearing thresholds of 5, 10, 15 or 20 decibels at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  The veteran also 
had normal hearing acuity during an examinations performed in 
September 1989 (hearing thresholds of 5, 10, 15 or 20 
decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  
There were no available audiometric findings at her November 
1990 separation examination.

Additional service medical records show that the veteran was 
seen for complaints of earaches.  Specifically, the records 
show that in June 1986 the veteran was seen complaining of a 
left earache and sinus congestion for one week.  She was 
assessed as having left otitis media and sinus congestion.  
In August 1986, she was seen for a bilateral earache of six 
days duration.  She denied ear pain, but said that her 
hearing in the last three days felt "stuffy."  She was not 
found to have any signs or symptoms of otitis and was 
assessed as having questionable congestion.  When asked on a 
September 1988 Report of Medical History if she had a history 
of hearing loss, the veteran reported that she didn't know.  
In August 1989, the veteran was seen again complaining of an 
earache in the right ear for three days, and a sore throat.  
She was assessed as having non exudative pharyngitis.  In 
November 1990, she reported a "ringing ear ache" since 
earlier in the week.  

As is evident from above, despite the veteran's complaints of 
ear aches in service and "stuffy" hearing acuity, she was 
not found to have hearing loss in service.  Moreover, the 
postservice medical evidence does not show that the veteran 
presently has hearing loss.  In January 2006, she testified 
that she became aware of her hearing loss in service, but 
denied ever undergoing audiological testing, either outside 
of service or after service.  She also testified that this 
problem first came to her attention when her children were 
sitting or standing next to her and she would not answer them 
because she wasn't paying attention and didn't hear them.  

In sum, the only evidence of the veteran presently have a 
hearing loss disability that is related to service is the 
veteran's assertions to this affect.  She has not presented 
any medical evidence to support her assertions and, in fact, 
testified in January 2006 that she has never sought medical 
treatment or audiological testing for this claimed 
disability.  While the veteran may testify as to symptoms she 
perceives to be manifestations of disability, the question of 
whether she has a present hearing loss impairment (as defined 
by VA regulation) related to service, is one that requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under these circumstances, the claim for service connection 
for bilateral hearing loss must be denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the- doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).

B.  Residuals of a Neck Injury

The veteran's service medical records show one complaint 
involving her neck in June 1989.  On this date, the veteran 
complained of a feeling of tightness from the back of her 
neck radiating down her lower back that began the previous 
day.  She also reported having ridden on a very rough road 
the previous day.  She further complained about her knees.  
She was assessed as having generalized bruises and was 
prescribed medication and heat.

Postservice medical records include a September 1996 VA 
progress note reflecting the veteran's complaint of a four 
day history of pain and numbness in the left shoulder and arm 
and a tingling in the left finger.  She reported pain in the 
back of the neck that radiated to the left shoulder, left arm 
and left finger.  The pain was constant.  She denied recent 
injury.  She was assessed as having cervical radiculopathy.  
Post service evidence also shows that the veteran developed 
neck pain following a fall on a boat landing in February 
1997.  According to a March 1997 VA outpatient record, the 
veteran had had chronic neck pain beginning in 1996.  A 
September 2001 progress note shows that the veteran fell in 
the bathtub with resulting neck spasms.  

In a May 2003 statement, the veteran said that her neck 
condition had progressively worsened and she was claiming 
compensation back to 1996/1997 when electromyelogram (EMG) 
studies first revealed nerve damage.

In November 2004, the veteran's chiropractor, Grace R. Lohr, 
D.C., submitted a letter relaying the veteran's history of 
injuring her neck in service on two occasions - one when she 
fell backward hitting her head on the wheel of a truck and 
the other when she fell off the top of a truck.  She further 
relayed her report of having neck pain ever since.  Dr. Lohr 
diagnosed the veteran as having chronic cervicothoracic 
sprain/strain with myofascitis and cervicalgia, joint 
dysfunction and neuralgia complicated by a reversed cervical 
curve and ligamentous laxity C4/C5.

The veteran testified in January 2006 that she has had neck 
pain on and off since her initial back injury in service in 
1988 and that this disability began worsening between 1999 
and 2000.  She primarily relates this disability to the fall 
in service which put her neck in an uncomfortable position 
against a tire, rather than as secondary to her claimed 
fibromyalgia disability.  

Although the veteran's report of neck pain during service is 
shown in one service medical record, there is no evidence 
supporting a finding of a continuity of neck problems from 
the time of the inservice treatment. The first post-service 
evidence of treatment for a neck problem is dated 
approximately 10 years after the veteran's service, in 1996.  
This nearly 10 year period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, based 
on the single complaint of neck pain in service and the lack 
of evidence of continuing neck complaints after service, the 
Board must conclude that the inservice neck complaint was 
acute in nature and not indicative of a chronic neck 
disability.  In addition, the available medical evidence does 
not relate the veteran's neck disability to service.  The 
November 2004 report from the veteran's chiropractor relaying 
the veteran's history of injury and neck pain since service 
is not considered probative nexus opinion evidence since a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Also, the veteran's assertions that her neck disability is 
related on a secondary basis to fibromyalgia does not warrant 
further consideration in view of the Board's finding in this 
decision that the veteran does not have service-connected 
fibromyalgia.  Moreover, the medical evidence does not relate 
her neck disability to her service-connected low back 
disability.  See 38 C.F.R. § 3.310.  

In sum, the Board is compelled to find that the preponderance 
of the evidence is against a finding that any current neck 
disability is related to her active duty service or to a 
service-connected disability.  It follows that there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

C.  Obesity

The veteran's service medical records do not show that she 
had a weight problem.  Rather, they show that she underwent 
an examination approximately one month prior to her service 
discharge, in November 1990, at which time she was noted to 
be of medium build and not obese.  There is also a service 
medical memorandum based on the November 1990 examination.  
This memorandum notes that the veteran measured 67 inches in 
height and weighed 147 pounds.  It also notes that she did 
not exceed weight for her age and height and was not obese.  

Postservice medical evidence includes VA outpatient records 
dated from 1996 to 1998.  These records include recorded 
weights of 159 in September 1996, 163 in February 1997, 159 
in March 1997, 172 in August 1997, 180 in January 1998, 172 
in June 1998, and 177 in October 1998.  A July 1999 VA 
outpatient record notes that the veteran was obese and 
advises her to lose weight.  She was also described as an 
obese female on a February 2000 VA outpatient record.  
Another VA outpatient record in February 2000 indicates that 
the veteran did not exercise and had a 60 pound weight gain 
over two years.  

Regarding medication, an April 1998 outpatient record 
contains the veteran's report that she had taken Motrin for 
10 years and did not want anymore.  She was assessed as 
having radiculopathy and prescribed Toradol, 60 mg.  A VA 
medication list for the period from October 1998 to February 
2000 shows that the veteran was prescribed Gabapentin, 
Butalbital, Docusate, Amitriptyline, Methocarbamol, 
Ibuprofen, Nifedipine (Adalat) Sumatriptan, and Calcium 
Carbonate.

During a May 2003 hearing, the veteran testified that she 
never had a weight problem until she began noticing that 
every time she went to the doctor she weighed 5 or 10 more 
pounds more and wasn't doing anything different.  She said 
that one day it occurred to her that she was almost 200 
pounds, 198 pounds, and she couldn't understand why.  She 
reported that she ate fruit and vegetables all day long and 
didn't eat anything she wasn't supposed to.  She said that 
when she talked to her doctors about it, but they would just 
send her to the dietician to get nutritional facts.  She said 
that her neurologist told her that a side affect of one of 
the medications she was on was weight gain.  She also noted 
that at the time she really began noticing the weight gain 
she was taking Gabapentin and Amitriptyline, but that those 
medications were stopped.  

After considering the evidence in its entirety, the Board 
finds that the veteran is not entitled to service connection 
for obesity either on a direct basis or as secondary to her 
service-connected low back disability.  Regarding this claim 
on a direct basis, the veteran's service medical records do 
not show that she had a weight problem nor does she contend 
as much.  Indeed, as is noted above, the veteran underwent an 
examination approximately one month prior to her service 
discharge, in November 1990, at which time she was noted to 
be of medium build and not obese.  Moreover, a service 
medical memorandum regarding the November 1990 examination 
specifically states that the veteran did not exceed weight 
for her age and height and was not obese.  

The first notations that the veteran was obese are not 
evident until many years after service.  In this regard, the 
veteran was described as being obese on a July 1999 treatment 
record and, in February 2000, she reported to VA medical 
personnel that she had a 60 pound weight gain times two 
years.  Thus, having established that the veteran's current 
obesity was initially diagnosed many years after service, 
service connection may be warranted when all the evidence 
establishes that the condition was incurred in service.  See 
38 C.F.R. § 3.303(d).  However, in this case, the evidence 
does not relate the veteran's obesity to service.  There is 
simply no medical evidence relating the veteran's present 
obesity to service. 

With respect to the veteran's claim on a secondary basis, the 
veteran reported during a May 2003 VA examination that more 
than a year earlier she took medicine for low back pain and 
gained 50 pounds.  She also said that she had not taken the 
medicine for over a year and had not really attempted to 
modify her diet.  She was diagnosed as having a remote 
history of weight gain.  The examiner said that it was 
unclear that this was related to medication, but that even if 
it was, the medication could have been modified before "this 
extreme degree of weight gain occurred."  He noted that with 
earlier visit and intervention, percent gain is usually less 
than "105".  He opined that it was unlikely that the 
magnitude of the weight gain was entirely related to the 
medication.  He further remarked that the weight gain had 
been sustained and in the context of no specific diet and 
without the use of medication for more than a year, and it 
was less likely "than" the veteran's current weight 
increase was related to medical treatment.  

The veteran's own statements as to a nexus between her 
current obesity and prescribed medication for her service-
connected low back disability have been considered; however, 
as a layperson, she is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for a 
diagnosis.  Matters such as this require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)).

Inasmuch as the weight of medical evidence militates against 
a link between the veteran's obesity and service-connected 
low back disability, her claim for service connection for 
this disability must be denied.  38 C.F.R. § 3.303.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

D.  Fibromyalgia

The veteran asserts that she has fibromyalgia and it is 
secondary to her service-connected low back disability.  She 
indicated that she was diagnosed as having the disability at 
a VA neurology clinic in 1998.  However, the record is devoid 
of a diagnosis of this claimed disability, to include the 
veteran's service medical records.  In fact, the veteran 
denied having a history of bone, joint or other deformity on 
a November 1990 Report of Medical History.  

Postservice medical records include numerous VA treatment 
records and some private records showing treatment from 1996 
to 2005 for various ailments, but these records do not 
reflect a diagnosis of fibromyalgia.  In October 2004, the 
veteran was seen by a chiropractor, Grace E. Lohr, D.C., who 
said that the veteran was suffering from "chronic lumbar 
sprain/strain with lumbar facet syndrome and associated 
lumbalgia, myofascitis, joint dysfunction and neuralgia which 
may be complicated by a shortened left leg."  Dr. Lohr also 
said that the veteran had "chronic cervicothoracic 
sprain/strain with myofascitis and cervicalgia, joint 
dysfunction and neuralgia, complicated by a reversed curve 
and ligamentous laxity C4/C5."  Dr. Lohr did not include 
fibromyalgia in her diagnoses.  Moreover, other than relay 
the veteran's reported history of injury in service, Dr. Lohr 
does not relate her findings to the veteran's service or to 
her service-connected low back disability.  See Leshore, 
supra (medical history provided by the veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence). 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of present fibromyalgia (and, if so, of a nexus between 
such disabilities and service or a service-connected 
disability), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since 
this determination is based on the preponderance of the 
evidence, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a neck 
injury, to include on a secondary basis, is denied.

Entitlement to service connection for obesity, claimed as 
secondary to a service-connected low back disability, is 
denied.

Entitlement to service connection for fibromyalgia, claimed 
as secondary to a service-connected low back disability, is 
denied.


REMAND

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this case, the RO addressed the new criteria in its July 
2004 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran's main assertion regarding her claim for an 
increased rating for her service-connected back disability is 
that she should be assigned separate ratings for her 
orthopedic symptoms and for her neurological symptoms.  She 
asserts that she experiences limitation of motion with pain 
in addition to radiculopathy.  In this regard, both private 
(chiropractic) and VA medical records note lumbar 
radiculopathy, in addition to functional limitation of 
motion.  However, in a General Counsel opinion, VAOPGCPREC 
36-97, it was concluded that DC 5293 (currently DC 5243) 
involves limitation of range of motion, so a veteran could 
not be rated under DC 5293 for intervertebral disc syndrome 
based upon limitation of motion, and also be rated under, for 
example, under DC 5292 (currently 5237), because to do so 
would constitute evaluating an identical manifestation of the 
same disability under two different diagnoses.  See 38 C.F.R. 
§ 4.14.  With this said, the veteran is entitled to be rated 
under whichever diagnostic code affords her the highest 
rating.  

Based on the foregoing, the Board finds that the neurological 
evidence on file is inadequate to properly rate the veteran's 
neurological symptoms at this time.  The evidence shows that 
the veteran was afforded a VA orthopedic examination in May 
2003 and was referred out for a neurological consultation at 
that time.  However, the May 2003 neurological consultation 
report pertains primarily to the veteran's cervical 
disability and not her lumbosacral disability.  Consequently, 
the veteran should be afforded a VA neurological examination 
in order to properly assess her neurological symptoms as they 
relate to her low back disability.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo a neurological 
examination for her service-connected 
lumbosacral strain with degenerative 
changes and radiculopathy.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  

The examiner is to distinguish between 
any neurologic symptoms attributable to 
the veteran's service-connected low back 
disability as opposed to her nonservice-
connected cervical disability.  The 
symptoms described should include 
neurological manifestations, if any, 
including symptoms radiating into the 
upper or lower extremities.  The examiner 
should assess the severity of such 
symptoms; i.e., mild, moderate; recurring 
attacks; severe, recurring attacks, with 
intermittent relief; or pronounced; with 
persistent symptoms compatible with 
sciatic neuropathy and characteristic 
pain and demonstrable muscle spasm, 
absence ankle jerk, or other neurological 
findings appropriative to site of 
diseased disc, little intermittent 
relief.  In terms of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), the examiner should 
provide the duration and frequency of 
such episodes in the last 12 months.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 20 percent for 
service-connected lumbosacral strain with 
degenerative changes and radiculopathy.  
If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a supplemental statement of the 
case, and an opportunity to respond. The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


